DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 15-22 in the reply filed on 11/22/2021 is acknowledged.
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions of groups II, III and IV respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, recites “a gas” in the final line of the claim, however “a gas” was previously recited in claim 3 of claim 15. It is unclear if this second instance of “a gas” is referring to the previous gas or is listing a new second gas. For the purposes of examination the second instance of “a gas” will be treated as if it recited “the gas”. Claims 16-22 are rejected for their dependency from claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US Patent Application Publication US 2003/0000275 A1) in view of Ginty et al (US Patent 4,901,552)
Regarding claim 15, Spence discloses (figure 1) a cooling apparatus for a component (work piece 16) formed by super plastic forming comprising (cooling is provided by an inert gas supplied through valves 60 and 68 per paragraphs 0043 and 0044): a gas source configured to supply a gas to an interior space of the component via a gas inlet (gas is supplied via inlet pipe 58 or  66 to chamber 20 or 22 respectively one of which would form an inner space for work piece 16); and a gas outlet (outlet pipe 62 or 70) configured to allow the gas to exit the interior space (per paragraph 0032). 
However Spence is silent as to a gas column connected to the gas outlet and configured to compensate for changes in an external pressure acting on the component, wherein the gas column is a substantially vertically aligned structure with a vertical height greater than its width, and wherein the gas column is at least partially filled with a gas. As Spence is silent as to the details of the gas outlet at outlet pipes 62 or 70. The examiner notes that these are broad 
Ginty teaches (figure 1) super plastically formed component (at blank 4) with a gas column (at the pipe connected to back pressure valve 18 which is vertically aligned as seen in figure 1) connected to the gas outlet and configured to compensate for changes in an external pressure acting on the component, wherein the gas column is a substantially vertically aligned structure with a vertical height greater than its width (As seen in figure 1 the pipe connected to back pressure valve 18 which is vertically aligned) , and wherein the gas column is at least partially filled with a gas (gas outlet pipe 6 is filled with gas and connects to the valve 18 per Col. 6, line 45-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas outlet of Spence to include a vertical pipe with a back pressure valve as taught by Ginty. Doing so would provide a structure for regulating back pressure inside the containment vessel for the component as recognized by Ginty (per Col. 6, line 45-55).
Regarding claim 16, Spence as modified discloses the claim limitations of claim 15 above and Spence further discloses the gas source is configured to supply the gas until the component cools to a stabilisation temperature (per paragraph 0043 and 0044 the gas from inlets at valves 60 and 64 controls the amount of cooling to maintain a temperature of the work piece 16).
Regarding claim 17, Spence as modified discloses the claim limitations of claim 15 above and Spence further discloses the gas inlet is a pipe or tube connected to an inlet hole in the component (inlet pipes 58 and 68 are connected to holes to connect to chambers 20 and 22 respectively).
Regarding claim 18, Spence as modified discloses the claim limitations of claim 17 above and Spence further discloses the inlet hole is a pre-existing hole adapted to have gas introduced there through during super plastic forming (inlet pipes 58 and 68 are connected to holes to connect to chambers 20 and 22 respectively which allow gas to pass through and allows for super plastic forming per paragraph 0032-0033).
Regarding claim 19, Spence as modified discloses the claim limitations of claim 15 above and Ginty further discloses the gas at least partially filling the gas column is the same gas as is supplied by the gas source (gas outlet pipe 6 is filled with gas and connects to the valve 18 which is the same gas from the inlet pipe 5 per Col. 6, line 45-55).

Regarding claim 20, Spence as modified discloses the claim limitations of claim 15 above and Ginty further discloses the gas column comprises an opening at an upper portion thereof, so that the external pressure acts on an upper surface of the gas in the gas column (gas outlet pipe 6 is connected at is upper portion to the pipe connected to the valve 18 and any eternal pressure from past the valve 18 would indirectly act on gas in line 6). 
Regarding claim 21, Spence as modified discloses the claim limitations of claim 15 above and Spence and Ginty further discloses gas in the gas column has a higher density than air (both Spence and Ginty discloses that the inert gas supplied is argon which has a higher density than air. Spence discloses argon in paragraph 0032 and Ginty discloses argon as the inert gas in Col. 2, line 17-19).
Regarding claim 22, Spence as modified discloses the claim limitations of claim 15 above and Spence further discloses a control valve, configured to control the exit of the gas from the apparatus (valves 64 and 72 allow removal of gas from the apparatus per paragraph 0032).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coleman et al. (US 6884966 B2), Yasui (US 6305203 B1), Calle et al. (US 5946802 A), Sanders et al. (US 5419170 A),  Lorenz (US 4951491 A), Yasui et al. (US 4708008 A), Leodolter (US 4288021 A) discloses super plastic forming apparatuses with gas outlet structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC S RUPPERT/Primary Examiner, Art Unit 3763